Citation Nr: 0523052	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Michelle Kane, Senior Counsel



REMAND

The appellant had active military service from October 2000 
to March 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 determination by the VA Regional 
Office (RO) in San Juan, Puerto Rico, that the appellant's 
discharge from service was under dishonorable conditions and, 
therefore, she is not eligible to receive VA benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

During the appellant's military service from October 2000 to 
March 2002, she was absent without leave (AWOL) from May 30, 
2001, to January 31, 2002.  She accepted an other than 
honorable discharge from service in lieu of trial by court 
martial.  The pertinent issue is whether the character of her 
discharge from active service bars her from receiving VA 
benefits.  The discharge of any person from the Armed Forces, 
where the person accepts an undesirable discharge to escape 
trial by general court martial, will been consider issued 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(1).  
However, if it is established to the satisfaction of the 
Secretary that the person was insane at the time of the 
commission of the offense leading to the discharge, then such 
person will not be barred from receiving benefits 
administered by the Secretary based upon the period from 
which such person was separated.  38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b); see 38 C.F.R. § 3.354 (defining insanity 
for purposes of determining cause of discharge from service) 
and VAOPGCPREC 20-97 (discussing the intended parameters of 
the types of behavior which were defined as insanity in 38 
C.F.R. § 3.354(a)).

The RO automatically denied this claim since the appellant 
chose to receive an under other than honorable discharge in 
lieu of trial by court martial, without considering whether 
she was insane at the time she was AWOL.  There is evidence 
showing that shortly before she was AWOL, she sought private 
psychiatric treatment and was diagnosed with an adaptive or 
adjustment disorder with depressed mood.  The initial case 
intake completed in February 2001 by Dr. Elias Jimenez Olivo 
reflects the appellant's complaints as "depression, 
emotionally and physically affected because of her military 
job."   There are prescription forms showing she was 
prescribed psychiatric medications in March 2001.

Based on the above, there is additional evidentiary 
development that must be undertaken.  First, the RO requested 
the appellant's personnel records, to include the facts and 
circumstances surrounding her discharge, in June 2002, 
January 2003, and January 2004.  Those records were never 
received, and they are clearly needed to consider the 
appellant's claim fairly.  Second, the appellant has applied 
to the Department of the Navy for discharge review, and the 
Navy may have developed additional evidence pertinent to her 
VA claim.  Third, considering the appellant's psychiatric 
treatment during service, it is reasonable to afford her a VA 
psychiatric examination to see if the behavior at the time 
she went AWOL meets VA's definition of insanity.

Accordingly, this case is remanded for the following:

1.  The RO should advise the appellant 
that she should submit to VA copies of 
any evidence relevant to this claim that 
she has in her possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and obtain the 
appellant's complete personnel records, 
to include the facts and circumstances 
surrounding her discharge from service.

3.  Contact the Department of the Navy 
and request copies of any evidence 
developed in connection with the 
appellant's request for discharge review.

4.  Then, after obtaining the above 
records, to the extent available, 
schedule the appellant for a VA 
psychiatric examination, and provide the 
claims file to the examiner for review 
prior to the examination.

After examining the appellant and 
reviewing the claims file, the examiner 
should render an opinion as to whether 
the appellant was insane at the time she 
went AWOL.  In other words, did she:
a)	exhibit, due to disease, a more or 
less prolonged deviation from her 
normal behavior; or
b)	interfere with the peace of society 
(behavior which disrupted the legal 
order of society); or
c)	depart (become antisocial - that is, 
develop behavior which was hostile 
or harmful to others in a manner 
which deviated sharply from the 
social norm and which was not 
attributable to a personality 
disorder) from the accepted 
standards of the community to which 
by birth and education she belonged 
as to lack the adaptability to make 
further adjustment to the social 
customs of the community in which 
she resides (this requires 
consideration of her ethnic and 
cultural background and level of 
education).

The examiner should provide a complete 
rationale for his or her opinion.

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), have been completed, the RO 
should readjudicate the claim, 
considering whether the appellant was 
insane at the time she went AWOL.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).

If such action does not resolve a claim, 
a supplemental statement of the case 
(SSOC) should be issued to the appellant 
and her representative, if any.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  This claim must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board advises the appellant that the conduct of 
the efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of her claim.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


	                  
_________________________________________________
	MARJORIE AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


